Citation Nr: 0634938	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  02-21 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle fracture.

2.  Entitlement to service connection for degenerative joint 
and disc disease of the lumbosacral spine, claimed as 
secondary to residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1963 to July 1965.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an August 2001 
rating decision by the Newark RO.  In March 2004, a Travel 
Board hearing was held before the undersigned; a transcript 
of that hearing is of record.  In July 2004, the case was 
remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action on his part is required.


REMAND

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2) was invalid because in conjunction with 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of local jurisdiction (AOJ) for initial consideration 
and without having to obtain the appellant's waiver, which 
was contrary to 38 U.S.C.A. § 7104(a).

In September 2006, the Board received additional pertinent 
(as it includes a new private medical opinion relating the 
veteran's right ankle disability to his alleged injury in 
service) evidence regarding the claim of service connection 
for residuals of a right ankle fracture.  This evidence was 
submitted without a waiver of initial consideration by the 
AOJ.  Under DAV, supra, the Board has no recourse but to 
remand the case for AOJ initial consideration of the 
additional evidence.

As any grant of service connection for a right ankle 
disability would have bearing on a claim of service 
connection for a low back disability as secondary to a right 
ankle disability, these issues are inextricably intertwined.  
Consequently, the matter of service connection for low back 
disability must be held in abeyance pending a final decision 
on the claim seeking service connection for a right ankle 
disability.

Accordingly, the case is REMANDED for the following:

The RO should re-adjudicate the matter of 
service connection for residuals of a 
right ankle fracture in light of all 
additional evidence received since the 
April 2006 supplemental statement of the 
case (SSOC).  [If service connection is 
granted, the RO should review the claim of 
service connection for a low back 
disability in light of such grant.]  If 
the benefits sought remain denied, the RO 
should issue an appropriate SSOC, and give 
the veteran the opportunity to respond.  
The case should then be returned to the 
Board for further review.

The purpose of this remand is to satisfy due process 
considerations (and the mandates of the Federal Circuit in 
DAV, supra).  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  These claims must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


